DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 20 October 2022 have been fully considered but they are not persuasive. Regarding independent claim 1, Applicant argues that the primary reference Gowda does not teach Applicant’s claimed pump because elements 660/664 are passive components (Remarks page 7). Examiner respectfully disagrees. As detailed in the Office Action dated 23 August 2022, Gowda [0154] teaches “The illustrated arrangement of fill valves 668 and fluid conduit system 664 results in the ability to raise the pressure in every other inflatable support cells 400 by coupling the portable inflation unit 60”. Therefore, the fluid conduit system 664 comprises the inflation unit 60, so Applicant’s claimed pump is taught by the primary reference Gowda. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pump disconnected from the conduits) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140101861 A1 to Gowda.
	Re Claim 1, Gowda teaches:
	An air mattress (at least [Abstract] “patient support may include a plurality of inflatable members”.) comprising: an air cell unit including a plurality of air cells that are arranged along a first direction (at least Fig. 19 and [0141] “inflatable base assembly 510 to couple the inflatable cells to inflatable cell base 508”.); 
a first side edge unit including a polymeric foam, the first side edge unit being adjacent in a second direction to a first portion of the air cell unit, the second direction that intersecting the first direction (at least Fig. 16 and [0139] “Foam base 506 includes a foam base member 570 and a plurality of foam wall members 572-584”.); 
a first pump unit that performs supply and exhaust of air to and from at least a part of the plurality of the air cells, the first pump unit being adjacent in the second direction to a second portion of the air cell unit and arranged along the first direction with the first side edge unit, wherein the first and second portions are adjacent to one another in the first direction (at least Fig. 19 elements 660 and 664 and [0154] “The illustrated arrangement of fill valves 668 and fluid conduit system 664 results in the ability to raise the pressure in every other inflatable support cells 400 by coupling the portable inflation unit 60”.).
Re Claim 2, Gowda teaches:
	The air mattress according to claim 1, further comprising a second side edge unit including a polymeric foam adjacent to the air cell unit in the second direction, wherein the first portion is between the first side edge unit and the second side edge unit in the second direction, and the second portion is between the first pump unit and the second side edge unit in the second direction (at least Fig. 16 and [0139] “Foam base 506 includes a foam base member 570 and a plurality of foam wall members 572-584”.).
Re Claim 3, Gowda teaches:
The air mattress according to claim 1, further comprising: a second side edge unit including a polymeric foam adjacent to the air cell unit in the second direction (at least Figs. 16-17 and [0140] “Through opening 612 interface 102 is accessible or extends. Inflatable cell base 508 is received in the recess formed by the wall members 572-584 of foam base 506. Inflatable cell base 508 is supported on foam base member 57”.); and 
a second pump unit that performs supply and exhaust of air to and from at least a part of the plurality of the air cells, the second pump unit being adjacent to the second portion in the second direction (at least [0174] “a fluid pump within fluid supply unit 40 and valves to selectively inflate or deflate inflatable cells of patient support 100 and provide fluid for low air loss module 808”.), wherein 
the first portion is between the first side edge unit and the second side edge unit in the second direction, the second portion is between the first pump unit and the second pump unit in the second direction, and the second side edge unit arranged along the first direction with the second pump unit (at least Figs. 16-17 and [0141] “inflatable cell base 508 includes a plurality of coupling members 616 provided on side portion 604 and side portion 608 (one marked on side portion 608). These coupling members 616 cooperate with coupling members on inflatable cells 400 (see FIG. 19) of the inflatable base assembly 510 to couple the inflatable cells to inflatable cell base 508”.).
Re Claim 4, Gowda teaches:
The air mattress according to claim 2, wherein the second side edge unit includes a plurality of second side edge elements, and an angle between at least two of the plurality of the second side edge elements is changeable (at least Fig. 16 and [0139] “Foam base 506 includes a foam base member 570 and a plurality of foam wall members 572-584”.).
Re Claim 5, Gowda teaches:
The air mattress according to claim 1, wherein the first side edge unit includes a plurality of first side edge elements, and an angle between at least two of the plurality of the first side edge elements is changeable (at least Fig. 16 and [0139] “Foam base 506 includes a foam base member 570 and a plurality of foam wall members 572-584”.).
Re Claim 6, Gowda teaches:
The air mattress according to claim 1, further comprising: a tube that connects at least a part of the plurality of air cells to the first pump unit, wherein at least a part of the tube passes through an inside of the first side edge unit (at least Figs. 21-22 and [0162] “Fluid conduits 716 are coupled to the respective single fluid port 714. Referring to FIG. 21, the fluid conduits 716 are coupled to a fluid conduit 718 which extends through top portion 690 and bottom portion 692”.).
Re Claim 7, Gowda teaches:
The air mattress according to claim 1, further comprising: a tube that connects at least a part of the plurality of air cells to the first pump unit, wherein the first side edge unit includes a concave part, and at least a part of the tube is present in the concave part (at least Figs. 16-17 elements 588 and 614).
Re Claim 11, Gowda teaches:
The air mattress according to claim 1, wherein a first direction end of the first pump unit is at a position of a joint between the first and second portions of the air cell unit (at least Fig. 19).
Re Claim 12, Gowda teaches:
The air mattress according to claim 1, wherein a thickness of the first pump unit in a third direction intersecting the first and second directions is substantially the same as a thickness of the first side edge unit in the third direction (at least Figs. 19-21, which show substantially the same thickness).


Re Claim 13, Gowda teaches:
The air mattress according to claim 1, wherein upper surfaces of the first pump unit and the first side edge unit are substantially coplanar with one another (at least Fig. 19 shows coplanar).
Re Claim 14, Gowda teaches:
The air mattress according to claim 1, wherein a length of the air cell unit along the first direction is substantially equal to the sum of a length of the first pump unit along the first direction and a length of the first side edge unit along the first direction (at least Figs. 19-21 shows the same length of the air cells).
Re Claim 15, Gowda teaches:
An air mattress (at least [Abstract] “patient support may include a plurality of inflatable members”.), comprising: an air cell unit including a plurality of air cells that are arranged along a first direction (at least Fig. 19 and [0141] “inflatable base assembly 510 to couple the inflatable cells to inflatable cell base 508”.); 
a first side edge unit including a polymeric foam, the first side edge unit being adjacent in a second direction to a first portion of the air cell unit, the second direction intersecting the first direction (at least Fig. 16 and [0139] “Foam base 506 includes a foam base member 570 and a plurality of foam wall members 572-584”.); and 
a first pump in a case, the first pump being configured to supply and exhaust air to and from the plurality of the air cells, the case being adjacent in the second direction to a second portion of the air cell unit and arranged along the first direction with the first side edge unit, wherein the first and second portions are adjacent to one another in the first direction (at least Fig. 19 elements 660 and 664 and [0154] “The illustrated arrangement of fill valves 668 and fluid conduit system 664 results in the ability to raise the pressure in every other inflatable support cells 400 by coupling the portable inflation unit 60”.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of US 20130081205 to Frondorf.
Re Claim 8, Gowda teaches:
an air mattress according to claim 1 (detailed with respect to claim 1).
Gowda does not explicitly teach:
A motorized bed with moveable sections, the motorized bed comprising: wherein the air mattress is disposed on a knee section and a leg section of the motorized bed.
However, Frondorf teaches: 
A motorized bed with moveable sections, the motorized bed comprising: wherein the air mattress is disposed on a knee section and a leg section of the motorized bed (at least Fig. 2 and [0021] “person support surface 14 is configured to support a person thereon and move with the deck 20 between the various configurations. The person support surface 14 includes a calf portion 36, a thigh portion 38, a seat portion 40, and a head and torso portion 42”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the air mattress taught by Gowda with the movable sections taught by Frondorf because both are directed towards the same field of endeavor of mattresses and doing so involves the use of a known technique (moving the bed sections taught by Frondorf) with a known device (mattress taught by Gowda) with predictable results. A person having ordinary skill would have been motivated to do so because “the calf section 28, the thigh section 30, and the head and torso section 34 are movable with respect to one another and/or the upper frame base” (Frondorf [0020]). 
Re Claim 9, the combination of Gowda and Frondorf teaches:
The motorized bed according to claim 8 (detailed with respect to claim 8). 
Frondorf further teaches:
wherein an angle between the first side edge unit and the first pump unit is changeable by relative movements of the knee section and the leg section (at least Fig. 2 and [0020] “the calf section 28, the thigh section 30, and the head and torso section 34 are movable with respect to one another and/or the upper frame base” and [0031] “both types of fluid bladder 54a and 54b are fully inflated to a predetermined pressure, the head and torso portion 42 is at an angle with respect to the seat portion 40 and the person support surface is in the neutral or rest state. When the fluid bladders 54b are deflated to a second predetermined pressure, the head and torso portion 42 is substantially co-planar with the seat section 40 and the person support surface 14 is in the substantially planar configuration. Fluid bladders 54b are positioned proximate to the bend points BP1 of the mattress 14 where the various sections intersect one another, such as, where the head and torso support portion 42 intersects the seat portion 40”.).
Re Claim 10, the combination of Gowda and Frondorf teaches:
The motorized bed according to claim 9 (detailed with respect to claim 9). 
Frondorf further teaches:
wherein a first direction end of the first pump unit is at a position of a joint between the knee section and the leg section (at least Fig. 2 and [0031] “Fluid bladders 54b are positioned proximate to the bend points BP1 of the mattress 14 where the various sections intersect one another, such as, where the head and torso support portion 42 intersects the seat portion 40”.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673